Citation Nr: 1448379	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence was received to reopen a claim for Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1967.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant testified before the undersigned in a December 2012 video-conference hearing.  A transcript of the hearing was associated with the claims file and reviewed. 

The issue of entitlement to Dependency and Indemnity Compensation (DIC) based on a claim under 38 U.S.C.A. § 1151 has been raised in the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

A March 2010 letter from the Director and Executive Director of the Oklahoma Department of Veterans Affairs states appellant is the unmarried widow of the veteran who had service-connected disabilities rated 100 percent, permanent and total.  VA records, however, show that the Veteran was 100 percent disabled due to disabilities that were NOT service connected.  He received pension based on his disabilities.  VA records show the Veteran had no service-connected disabilities.  Clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Provide clarification on the March 29, 2010 letter, which reads, "[The appellant] is the unmarried widow of a deceased veteran who was service-connected 100 percent permanent and total and entitled to receive the property tax exemption benefit in the State of Oklahoma at the time of death; or died while in service or as a result of a service-connected condition, effective January 7, 1998."  

Complete a VA records search to determine if any such benefit was in fact in place.  If not, was the letter drafted in error?  If the letter was in error, send a letter to appellant explaining the error and put a copy of the letter in the claims file.

2.  Then, after conducting any additional indicated development readjudicate the issue on appeal turn the case to the Board.  If the benefit remains denied, issue a Supplemental Statement of the Case and provide an opportunity to reply.  If warranted, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



